Fourth Court of Appeals
                                           San Antonio, Texas

                                      MEMORANDUM OPINION

                                               No. 04-14-00501-CV

                                               IN RE David GOAD

                                        Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: August 13, 2014

MOTION DISMISSED FOR LACK OF JURISDICTION

           On July 18, 2014, David Goad filed a pro se motion seeking an emergency stay of

proceedings pending in Justice Court No. 2, Guadalupe County, Texas, pursuant to Rule 52.10 of

the Texas Rules of Appellate Procedure. Although the motion recites that a petition for writ of

mandamus, writ of injunction or writ of prohibition would be filed by relator, Goad has not filed

a petition. 2 Rule 52.10 allows a relator to seek temporary relief “pending the court’s action” on a

petition. TEX. R. APP. P. 52.10. Implicit in Rule 52.10 is the necessity for a petition to be filed

before this court can consider any grant of temporary relief. See id. At this time, there is no



1
  This proceeding arises out of Cause No. JSC2-1000, styled David Goad v. George R. Wyatt, pending in the Justice
Court, Precinct Two, Guadalupe County, Texas, the Honorable Sheryl Sachtleben presiding.
2
  It should be noted that this court does not have authority to issue a writ against a justice of the peace. See TEX. GOV’T
CODE ANN. § 22.221(a)-(b) (West 2004); see also In re Barrera, No. 04-14-00464-CV, 2014 WL 3014696, at *1 (Tex.
App.—San Antonio July 2, 2014, orig. proceeding) (dismissing petition seeking mandamus relief against justice of
the peace for lack of jurisdiction).
                                                                               04-14-00501-CV


controversy before this court. Accordingly, Goad’s motion for emergency stay is dismissed for

lack of jurisdiction.


                                              PER CURIAM




                                            -2-